DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0123155 A1 to Schmidt et al. (hereinafter Schmidt).
Regarding claim 1, Schmidt discloses a phosphor having the general molecular formula:
M1-x-y-zZzAaBbCcDdEeN4-nOn:ESxREy (I), where M is selected from Ca, Sr and Ba ((MB) in the instant formula); Z is selected from Na, K and Rb ((MA) in the instant formula); A is selected from Mg, Mn, Zn and Cd ((TB) and/or (MB) in the instant 
wherein 0 ≤ x ≤ 0.2; 0 ≤ y ≤ 0.2; 0< x+y ≤ 0.4; 0 ≤ z < 1; 0 ≤ n ≤ 0.5; 0 ≤ a ≤ 4.0; 0 ≤ b ≤ 4.0;  0 ≤ c ≤ 4.0; 0 ≤ d ≤ 4.0;  0 ≤ e ≤ 4.0; and a +b + c + d + e = 4 (para [0051]). When e=0, the formula is
 M1-x-y-zZzAaBbCcDdeN4-nOn:ESxREy, which overlaps instantly claimed phosphor formula 
(MA)a(MB)b(TA)e(TB)f(TC)g(TD)h(XB)l(XC)m: E, wherein
- MA is selected from a group of monovalent metals which comprises Na, K and Rb,
- MB is selected from a group of divalent metals which comprises Ca, Sr and Ba,
- TA is selected from a group of monovalent metals which comprises Li, and Cu, 
- TB is selected from a group of divalent metals which comprises Mg, Zn and Mn,
- TC is selected from a group of trivalent metals which comprises B, Al and Ga,
- TD is selected from a group of tetravalent metals which comprises Si, Ge and Ti,
- XB is O
- XC =N
- E = Eu, Ce and/or Yb,
- a + b = 1,

- l + m = 4, 
0≤ m < 3.5 and l >0.5.  
 	In Schmidt, the value of  a + 2b + e + 2f + 3g + 4h – 2l - 3m is from -8.9 to 26.0, which overlaps the instantly claimed value of a + 2b + e + 2f + 3g + 4h – 2l - 3m = 0.  See MPEP 2144.05(I) which states that ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists’.
Schmidt teaches an O content of n, where 0 ≤ n ≤ 0.5, as discussed above.  In Schmidt n represents instantly claimed l.  The Schmidt upper limit, n=0.5, is so close as to constitute overlap with the instantly claimed lower limit of the range l>0.5.  Schmidt also teaches an N content of 4-n.  In Schmidt, 4-n represents instantly claimed m. 0 ≤ n ≤ 0.5, therefore 4-n is 3.5 to 4.0.  The Schmidt lower limit, 3.5, is so close as to constitute overlap with the upper limit of instantly claimed range 0≤ m < 3.5.  See MPEP 2144.05(I), cited above, which also states that ‘Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close’.  It would also be obvious to one of ordinary skill in the art to optimize the luminescent materials with respect to one or more of constituting elements and activator concentration to optimize illumination devices comprising the phosphors (para [0092]). 

Regarding claim 2, Schmidt discloses the phosphor as claimed in claim 1, wherein

- MB (M,A) is selected from a group of divalent metals which comprises Ca, Sr, Ba and Mg,
- TC (B) is selected from a group of trivalent metals which comprises B, Al and Ga,
- TD (C) is selected from a group of tetravalent metals which comprises Si, Ge, and Ti and
- XB = O (para [0051]).

Regarding claim 3, Schmidt discloses the phosphor as claimed in claim 1, wherein f = g = 0, when a=0 and b=0 (para [0051]).

Regarding claim 4, Schmidt discloses the phosphor as claimed in claim 1, which has a UCr4C4 structure with I4/m space groups (para [0025]) that is a crystal structure in which TA, TB, TC and/or TD are surrounded by XB, and/or XC and the resultant structural units are linked via common corners and edges to form a three-dimensional spatial network having cavities or channels and MA and/or MB are/is arranged in the cavities or channels.  See Fig. 1(b,c) of evidentiary reference “Narrow-band emission of Eu2+ in a rigid tunnel structure: site occupations, barycenter energy calculations and luminescence properties” to Wang et al. (hereinafter Wang). 

claim 5, Schmidt discloses the phosphor as claimed in claim 1, which has the general molecular formula (MA)a(MB)b(TA)e(TD)n(XB)l(XC)m:E, wherein
- MA (Z) is selected from a group of monovalent metals which comprises Na, K, and Rb,
- MB (M,A) is selected from a group of divalent metals which comprises Ca, Sr, Ba, Mg, Mn and Zn,
- TA (D) is selected from a group of monovalent metals which comprises Li and Cu,
- TD (C) is selected from a group of tetravalent metals which comprises B, Al and Ga, 
- E = Eu, Ce and /or Yb,
- XB = O, 
- XC = N,
- a + b= 1,
- e + h = 4,
- l + m = 4, 
m < 3.5 and  l > 0.5 (para [0051]).
In Schmidt, the value of  a + 2b + e + 2f + 3g + 4h – 2l - 3m is from -8.9 to 26.0, which overlaps the instantly claimed value of a + 2b + e + 2f + 3g + 4h – 2l - 3m = 0.  See MPEP 2144.05(I), cited above.
This rejection is based on the interpretation set forth in item #3, above. 

claim 6, Schmidt discloses the phosphor as claimed in claim 5, wherein
- MA (Z) is selected from a group of monovalent metals which comprises Na, K, and Rb,
- MB (M,A) is selected from a group of divalent metals which comprises Mn,
- TA (D) is selected from a group of monovalent metals which comprises Li,
- TC (B) is selected from a group of tetravalent metals which comprises Si, Ge, and Ti and 
- XB = O (para [0051]).

Regarding claim 7, Schmidt discloses the phosphor as claimed in claim 1, which has the general molecular formula (MA)a(MB)b(TA)e(TC)g(TD)n(XB)l(XC)m:E, wherein
- MA (Z) is selected from a group of monovalent metals which comprises Na, K and Rb,
- MB (M,A) is selected from a group of divalent metals which comprises Ca, Sr, Ba, and Mn,
- TA (D) is selected from a group of monovalent metals which comprises Li  and Cu,
- TC (B) is selected from a group of trivalent metals which comprises B, Al and Ga,
- TD (C) is selected from a group of tetravalent metals which comprises Si and Ge,
- E = Eu, Ce and/or Yb,

- XC =N,
- a + b = 1,
- e + g + h = 4,
- l + m = 4,
m < 3.5 and  1 > 0.5 (para [0051]).
In Schmidt, the value of  a + 2b + e + 2f + 3g + 4h – 2l - 3m is from -8.9 to 26.0, which overlaps the instantly claimed value of a + 2b + e + 2f + 3g + 4h – 2l - 3m = 0.  See MPEP 2144.05(I), cited above.

Regarding claim 8, Schmidt discloses a phosphor as claimed in claim 7, wherein
- MA (Z) is selected from a group of monovalent metals which comprises Na and K,
- MB (M,A) is selected from a group of divalent metals which comprises Mg, Ca, Sr, and Ba,
- E = Eu, Ce and/or Yb,
- TA (D) = Li,
- TC (B) =Al,
- TD (C) = Si,
- XB = O and
- XC =N (para [0051]).

claim 9, Schmidt discloses a method for producing a phosphor as claimed in claim 1 comprising the following method steps:
A) mixing starting materials of the phosphor (para [0134]),
B) heating the mixture obtained under A) to a temperature T1 of 1250 C (para [0134]) which falls completely within the instantly claimed range of between 500 and 1400°C and simultaneously performs 
C) annealing the mixture at the temperature T1 1250 C (para [0134]), which falls completely within the instantly claimed range of 500 to 1400°C for at least 5 hours (para [0134]), which overlaps the instantly claimed range of 0.5 minute to ten hours.  See MPEP 2144.05(I), cited above.  It would be obvious to one of ordinary skill in the art to control the annealing time to provide a stable phosphor with the desired optical properties (para [0014]).

Regarding claim 10, Schmidt discloses the phosphor as claimed in claim 1, wherein the phosphor emits a secondary radiation in the blue to blue-green spectral range of the electromagnetic spectrum, when Eu is added as a dopant (para [0073]).  The Eu dopant leads to a blue shift in emission (para [0073]), which is defined as about 440-490 nm (para [0085]).  The publication of the instant disclosure defines blue-green as between 420 nm and 520 nm (para [0194]).  440-490 nm falls completely within the disclosed range of between 420 and 520 nm.  Therefore, when Eu is added, one of ordinary skill in the art would expect the emission of blue to blue-green light, absent evidence to the contrary.

claim 11, Schmidt discloses the phosphor as claimed in claim 1, wherein the phosphor emits a secondary radiation in the blue to green-yellow spectral range of the electromagnetic spectrum, when Eu or Ce is added as a dopant (para [0073]).  As discussed above, the addition of Eu shifts emission to the blue to blue-green spectral range.  Schmidt also discloses that adding a Ce dopant leads to a green to orange shift in emission (para [0073]).  Schmidt defines blue light as about 440-490 nm, green light as about 490-650 nm, yellow light as about 540-570 nm and orange light as about 570-600 nm (para [0085]).  This provides a blue to orange range of about 440-600 nm. The publication of the instant disclosure teaches blue light as between 420 nm and 520 nm, green as between 520 and 580 nm and yellow or yellow-orange as between 580 and 630 nm (para [0194]-[197]), which provides a blue to green-yellow range of between 420 and 630 nm.  About 440-600 nm falls within the instantly disclosed range of between 520 and 630 nm.  Therefore, when Ce is added, one of ordinary skill in the art would expect the emission of blue to green-yellow light, absent evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 10 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. US 10711192 B2 (hereinafter 192). Although the claims at issue are not identical, they are not patentably distinct from each other because both teach phosphors having the general molecular formula:
(MA)a(MB)b(TA)e(TB)f(TC)g(TD)h(XB)l(XC)m: E, wherein
- MA is selected from a group of monovalent metals which comprises Li, Na, K, Rb, Cs, Cu, Ag and combinations thereof,
- MB is selected from a group of divalent metals which comprises Mg, Ca, Sr, Ba, Zn, Mn, Eu, Yb, Ni, Fe, Co and combinations thereof,
- TA is selected from a group of monovalent metals which comprises Li, Na, Cu, Ag and combinations thereof,
- TB is selected from a group of divalent metals which comprises Mg, Zn, Mn, Eu, Yb, Ni and combinations thereof,
- TC is selected from a group of trivalent metals which comprises B, Al, Ga, In, Y, Fe, Cr, Sc, rare earths and combinations thereof,
- TD is selected from a group of tetravalent metals which comprises Si, Ge, Sn, Mn, Ti, Zr, Hf, Ce and combinations thereof,
- XB is selected from a group of elements which comprises O, S and combinations thereof,
- XC =N
- E = Eu, Ce, Yb and/or Mn,
- a + b = 1

- l + m = 4
- a + 2b + e + 2f + 3g + 4h – 2l - 3m = 0 and 
0≤ m < 3.5 (instant claims 1-3 and 5-8 and 192 claims 1 and 3-10).
Both also teach that the phosphors have the same structure (instant claim 4 and 192 claim 2).
192 is silent regarding the emission of secondary radiation in the blue to blue-green spectral range (instant claim 10) or in the blue to green-yellow range (instant claim 11).  However, the phosphor compositions and phosphor structures are the same.  See MPEP 2112.01(I), which states that ‘Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established…"When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not."…Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product’.  Therefore, because the compositions and structures are the same, one of ordinary skill in the art would expect the same emission properties. 

Claims 1, 3-5, 10 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 9-14 of U.S. Patent No. US 10505080 B2 (hereinafter 080). Although the claims at issue are not identical, they are the 080 claims teach phosphors that overlap the general molecular formula:
(MA)1(TA)3(TB)f(TC)g(TD)1(XB)4: E which is the instantly claimed phosphor formula
(MA)a(MB)b(TA)e(TB)f(TC)g(TD)h(XB)l(XC)m: E, wherein
- MA is selected from a group of monovalent metals which comprises Li, Na, K, Rb, Cs, and combinations thereof,
- MB is not present because b=0
- TA is Li,
- TB is not present because f=0,
- TC is not present because g=0,
- TD is Si,
- XB is O,
- XC in not present because m=0,
- E = Eu, Ce, Yb and/or Mn,
- a + b = 1
- e + f + g + h = 4
- l + m = 4
- a + 2b + e + 2f + 3g + 4h – 2l - 3m = 0 and 
m=0 (instant claims 1, 3 and 5 and 080 claims 1-6 and 10-14).
Both also teach that the phosphors have the same structure (instant claim 4 and 080 claim 9).
claim 10) or in the blue to green-yellow range (instant claim 11).  However, the phosphor compositions and phosphor structures are the same.  See MPEP 2112.01(I), cited above.  Therefore, one of ordinary skill in the art would expect the same emission properties. 

Claims 1-8, 10 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of the U.S. Patent Nos. and copending Application Nos. listed in the table below. Although the claims at issue are not identical, they are not patentably distinct from each other because the all teach phosphors that overlap or fall within the instantly claimed phosphors that have the general molecular formula:
(MA)a(MB)b(TA)e(TB)f(TC)g(TD)h(XB)l(XC)m: E, wherein
- MA is selected from a group of monovalent metals which comprises Li, Na, K, Rb, Cs, Cu, Ag and combinations thereof,
- MB is selected from a group of divalent metals which comprises Mg, Ca, Sr, Ba, Zn, Mn, Eu, Yb, Ni, Fe, Co and combinations thereof,
- TA is selected from a group of monovalent metals which comprises Li, Na, Cu, Ag and combinations thereof,
- TB is selected from a group of divalent metals which comprises Mg, Zn, Mn, Eu, Yb, Ni and combinations thereof,
- TC is selected from a group of trivalent metals which comprises B, Al, Ga, In, Y, Fe, Cr, Sc, rare earths and combinations thereof,

- XB is selected from a group of elements which comprises O, S and combinations thereof,
- XC =N
- E = Eu, Ce, Yb and/or Mn,
- a + b = 1
- e + f + g + h = 4
- l + m = 4
- a + 2b + e + 2f + 3g + 4h – 2l - 3m = 0 and 
0≤ m < 3.5 (instant claims 1-3 and 5-8).
All also teach that the phosphors have the same structure (instant claim 4). 
The listed patents and applications are silent regarding the emission of secondary radiation in the blue to blue-green spectral range (instant claim 10) or in the blue to green-yellow range (instant claim 11).  However, the phosphor compositions and phosphor structures of the listed patents and applications are the same.  See MPEP 2112.01(I), cited above.  Therefore, one of ordinary skill in the art would expect the same emission properties. 
Patent No.
Instant claims
Conflicting claims
10644206 B2
1, 2 4-8
1-6, 8-10
10479936 B2
1, 2, 4-8
1-6
Application No.


16/606226
1-8
1, 4, 16-18


The rejection over the claims of 16/606226 is provisional nonstatutory double patenting rejections because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments, see page 7, filed 11/11/21, with respect to the 112 rejections have been fully considered and are persuasive.  The most recent amendments to the claims resolve the issues.  
Therefore, the 112(b) rejection of claims 1-8 has been withdrawn. 

Applicant's arguments filed 11/11/21, regarding Schmidt have been fully considered but they are not persuasive. Applicant argues that Schmidt does not teach or suggest the instantly claimed phosphor formula having more than 12.5% oxygen relative to the total amount of anionic elements as required by the instant claims and argues that Schmidt discloses red emitting phosphors with less than 12.5% oxygen relative to the total amount of anionic elements in para [0054] of the publication of the instant disclosure.  Para [0054] is drawn to WO2013/175336 A1, the PCT publication of Schmidt.  Neither the PCT document nor the US document mention 12.5% oxygen.  The publication of the instant disclosure states that the Schmidt phosphors have at most 12.5% oxygen.  However, it is not clear how applicant arrived at more than 12.5% in the instant formula or less than 12.5 mol% oxygen in Schmidt.  

Applicant further argues that because l in the instant claims is always greater than 0.5 that the oxygen is always at least 12.75 mol% oxygen.  However, Schmidt n which is equivalent to instantly claimed l, has an upper range of 0.5.  0.5 is so close as to constitute overlaps with greater than 0.5.  Again, it is not clear how applicant arrived at 12.75%.  However, if Schmidt teaches at most 12.5% and the instant claims teach at least 12.75%, it is noted that 12.5% is so close as to constitute overlap with 12.75%.  See MPEP 2144.05(I), cited above.  
Applicant further argues that quantum dots are very unstable and unpredictable  and that tweaking the chemical formula of a phosphor can have drastically different effects.  However, applicant has argued but not shown that a difference of 0.25 mol% oxygen substantially alters the phosphor. While major changes in phosphor composition, such as the addition or elimination of an entire element, can effect phosphor properties and performance, minor changes are not expected to provide drastic effects.  Note that the claimed range for oxygen, m, is broader than 0.25%.  The claimed range, 0≤m<3.5, allows for m=0 where oxygen is not present.  The absence of oxygen is a more significant change than a difference of 0.25 mol% in oxygen content when oxygen is present. It is also noted that applicant has recited the PCT publication 
Applicant also argues that there is no motivation to increase the oxygen content of Schmidt by 0.25% and therefore constitutes teaching away.  Applicant also argues that Schmidt states that phosphors with more than 12.75% oxygen are unstable and cannot be isolated.  However, this statement does not appear in the PCT or US publications of Schmidt.  As discussed above, it is not clear how applicant is arriving at great than 12.5 or 12.75 mol% oxygen.  Also as discussed above, 0.5 is so close as to constitute overlap with greater than 0.5.  3.5 is so close as to constitute overlap with less than 3.5 and 12.5% is so close as to constitute overlap with 12.75%.  See MPEP 2144.05(I), cited above.  Overlap does not constitute teaching away.  
Therefore, the 103 rejection of claims 1-9 as obvious over Schmidt stands. 

Applicant also argues that Schmidt teaches red emitting phosphors and that new claims 10 and 11 are drawn to blue-green emitting phosphors and blue to green-yellow phosphors, respectively.  However, Schmidt does teach that adding and Eu dopant leads to a blue shift in emission (para [0073]).  Schmidt also teaches that adding a Ce dopant leads to a green to orange shift in emission (para [0073]).   Therefore, Schmidt reads on new claims 10 and 11.

Applicant has requested that the obviousness double patenting rejections be held in abeyance until allowable claims have been identified.  However, no claims are allowed at this time.  
Therefore, the obviousness double patenting rejection of claims 1-8 as obvious over the claims of 10711192 stands. 
The obviousness double patenting rejection of claims 1 and 3-5 as obvious over the claims of 10505080 stands. 
The obviousness double patenting rejection of claims 1, 2 and 4-8 as obvious over the claims of 10644206 stands. 
The obviousness double patenting rejection of claims 1, 2 and 4-8 as obvious over the claims of 10479936 stands. 
The provisional obviousness double patenting rejection of claims 1-8 as obvious over the claims of 16/606226 stands. 
It is noted that there was a typographical error in the rejection over the claims of 16/302704.  However, 16/302724 issued as US 10505080 and was addressed in the prior Office Action. Therefore, the provisional obviousness double patenting rejection of claims 1, 3-5 and 9 as obvious over the claims of 16/302724 is moot. 
The conflicting claims in 16/637282 have been canceled.  Therefore, the provisional obviousness double patenting rejection of claims 1 and 3-5 has been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.E./           Examiner, Art Unit 1734       

/Matthew E. Hoban/           Primary Examiner, Art Unit 1734